Citation Nr: 1758737	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-00 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to a temporary total rating for surgical treatment of chronic lumbar spine disorder in September 1996 requiring convalescence.

2.  Entitlement to service connection for a radiculopathy of the neurological disability of the bilateral lower extremities.

3.  Entitlement to an effective date earlier than June 18, 2013 for the assignment of a 60 percent evaluation for lumbosacral strain with intervertebral disc syndrome (IVDS) superimposed on congenital malformation. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel 


INTRODUCTION

The Veteran had active military service from January 1964 to February 1965.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2016, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.  

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issue of entitlement to an effective date earlier than June 18, 2013 for the assignment of a 60 percent evaluation for lumbosacral strain with intervertebral disc syndrome (IVDS) superimposed on congenital malformation is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

1.  A claim for a temporary total evaluation because of treatment for a service-connected condition requiring convalescence was denied by a July 1997 rating decision that was not appealed.

2.  Evidence received subsequent to the July 1997 rating decision does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.

3.  The Veteran's bilateral lower extremity radiculopathy has been related by competent medical evidence to service-connected lumbar spine disability.


CONCLUSIONS OF LAW

1.  The July 1997 rating decision which denied a temporary total evaluation because of treatment for a service-connected condition requiring convalescence is final.  38 U.S.C. § 7105 (1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).  

2.  New and material evidence has not been submitted, and the claim of entitlement to a temporary total rating for surgical treatment of chronic lumbar spine disorder in September 1996 requiring convalescence is not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  With resolution of reasonable doubt in the Veteran's favor,  the  bilateral lower extremity radiculopathy is causally related to service-connected disability.  38 U.S.C. §§ 1110 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The requirements of 38 U.S.C. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in July 2010, August 2010, and January 2011 of the information and evidence needed to reopen, substantiate, and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Request to Reopen Previously-denied Claim

A July 1997 rating decision denied the Veteran's claim for a temporary total evaluation because of treatment for a service-connected condition requiring convalescence.  It was held that surgery was not for service connected pathology and it was not shown that there were post-surgical residuals requiring convalescence.

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  See 38 U.S.C. § 7105 (1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).  

In this case, the Veteran argues that the July 1997 rating decision was not finally adjudicated.  At the April 2016 videoconference hearing, the Veteran's representative argued that the Veteran made an error in his Notice of Disagreement and meant to disagree with the issue of entitlement to a temporary total rating.  

The July 1997 decision also granted an increased evaluation, from 10 percent to 20 percent, for service-connected lumbosacral strain.  In September 1997, the RO received the Veteran's Notice of Disagreement with the July 1997 decision to grant a 20 percent on the service-connected "but not grant IU."  A review of the file indicates that the Veteran had not made a claim for individual unemployability at that time.  

Although the Veteran's argument that his disagreement for an IU was meant to be a disagreement for a temporary total rating does not appear to be unreasonable, the Veteran was represented by Texas Veterans Commission at that time, and the issue of a temporary total rating was not raised after the Statement of the Case was issued, during the February 1998 discussion with the Decision Review Officer, or at the January 2000 hearing with the Decision Review Officer.  In fact, in a January 2000 statement, the Veteran indicated that granting a 40 percent evaluation for his back condition would resolve his appeal.   As such, the Board finds that the denial of entitlement issue of entitlement to a temporary total evaluation because of treatment for a service-connected condition requiring convalescence in the July 1997 rating decision was not appealed, and it is final.  

The Veteran's application to reopen his claim of service connection for a temporary total disability with respect to back surgery in 1996 was received in June 2010.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted under paragraph (a) (1), (2) or (3) of this section effective the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  The termination of these total ratings will not be subject to §3.105(e) of this chapter.  Such total rating will be followed by appropriate schedular evaluations.  When the evidence is inadequate to assign a schedular evaluation, a physical examination will be scheduled and considered prior to the termination of a total rating under this section. 

(a) Total ratings will be assigned under this section if treatment of a service-connected disability resulted in: 

(1) Surgery necessitating at least one month of convalescence.
 
(2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited). 

(3) Immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30.

The Board notes that by a February 2012 rating decision, the RO declined to reopen the Veteran's claim of entitlement to a temporary total evaluation because of treatment for a service-connected or other condition subject to compensation.  On appeal, however, the Board must make its own determination as to whether any newly submitted evidence warrants a reopening of the claims.  This is important because the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claims on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The June 1997 rating decision denied the claim on the basis that "treatment of the service-connected disability did not meet any of these conditions."  

At the time of the June 1997 decision, service connection was in effect for lumbosacral strain superimposed on congenital malformation.  Service treatment records indicate that in February 1964 at which time he was seen with lower back pain and couldn't make road march.  Physical examination demonstrated questionable deformity of the lumbar spine.  Impression was lumbar sprain.  In April 1964, the Veteran presented with complaint of chronic back pain in low back area which worsened with activity and improved with rest.  On physical examination, there was normal range of back motion, straight leg raising was negative, reflexes were equal and active, and there was no weakness.  X-ray report showed almost complete sacralization at last lumbar segment and mild scoliosis with a convexity to the left.  The provider noted that x-rays showed partial sacralization of L5-S1.      

The Board notes that at the time of the July 1997 rating decision, the record included x-ray reports and hospital report from Garland Community Hospital from September 7, 1995 to October 4, 1996 as well as treatment reports from Dr. Hinkley from April 1995 to March 1997.  Treatment reports from Dr. Hinkley from April 1995 to March 1997 noted a lifting accident at work in March 1995 resulting in damage to the lumbosacral disc at L4/5 and L5/S1, and the hospital report from Garland Community Hospital from September 25, 1996 to October 4, 1996, noted that the Veteran underwent fusion of the L4/5 and L5/S1 with laminectomy.  

Based on the grounds stated for the denial of in the June 1997 rating decision, new and material evidence would consist of evidence that surgery for service-connected lumbar spine disability necessitated at least one month of convalescence, surgery with severe postoperative residuals, or treatment with immobilization by cast of one major joint or more.  

In this regard, additional evidence received since the June 1997 rating decision includes various private and VA treatment records and personal hearing testimony from the Veteran.  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed unless such evidence is inherently incredible or beyond competence of the witness. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board has considered the evidence received since the July 1997 rating decision and finds that there is still no evidence that the Veteran's service-connected lumbar spine disability required surgery necessitating at least one month of convalescence, surgery with severe postoperative residuals, or treatment with immobilization by cast of one major joint or more.  Although the record includes convincing evidence from Dr. Hinkley that the Veteran's service-connected lumbar spine disability necessitated the September 1996 surgery, there is still no evidence of at least one month of convalescence, severe postoperative residuals, or treatment with immobilization by cast.

Accordingly, the Board finds that the evidence received subsequent to the July 1997 rating decision is not new and material and does not serve to reopen the claim.

Service Connection

The Veteran seeks service connection for neurological disorders of his bilateral lower extremities.  

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  

To prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

A disability may be found to be service connected on a secondary basis if the claimant demonstrates that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2017).

On VA examination in July 2010, straight leg raising was negative to 90 degrees in the sitting position bilaterally with hamstring tightness only.  Motor strength was 5/5 in all muscle groups of both lower extremities.  Sensation was absent in all dermatomes of both lower extremities.  Reflexes were 1+ in the knee and ankle deep tendons with reinforcement bilaterally.

On VA examination in August 2010, the examiner was unable to elicit deep tendon reflexes in the upper or lower extremities, and motor examination was unreliable.

EMG conducted in November 2010 was abnormal.  There was electrodiagnostic evidence of severe left deep peroneal motor neuropathy affecting the extensor digitorum brevis.  There was no response on NCS with this muscle.  There was electrodiagnostic evidence of moderate, left, axonal, deep peroneal motor neuropathy affecting the tibialis anterior.  There were chronic changes on Needle EMG affecting the left extensor digitorum brevis and bilateral low lumbar paraspinal muscles, findings which could be secondary to the lumbar surgical history.  The examiner noted that the findings affecting the left extensor digitorum brevis on NCS and needle EMG could also be secondary to an atypical lesion of the left deep peroneal nerve at or above the level of the extensor digitorum brevis.  There was no electrodiagnostic evidence of lumbar radiculopathy, peripheral polyneuropathy or lumbosacral plexopathy in the bilateral lower extremities.

A January 2011 VA medical opinion states, 

There is no electrodiagnostic evidence of lumbar radiculopathy, peripheral polyneuropathy or lumbosacral plexopathy in the bilateral lower extremities.  Current symptoms in both lower extremities shows no evidence of disease secondary to L-S condition, so less likely as not related to L-S condition.

On VA examination in June 2013, muscle strength testing was slightly diminished, there was generalized muscle atrophy and loss of muscle mass next to the incision from L2 to sacral area.  Reflex examination showed no abnormality as although knees and ankles showed hypoactive deep tendon reflexes, they were equal and symmetrical.  Sensory examination showed decreased sensation to light touch bilaterally in the thigh/knee (L3/4) and absent sensation bilaterally in the lower leg/ankle (L4/L5/S1) and foot/toes (L5).  Straight leg raising was negative.  The examiner noted that the Veteran had mild paresthesias and/or dysesthesias and moderate numbness of both lower extremities due to radiculopathy affecting femoral and sciatic nerve roots.  The examiner noted,

The veteran's radiculopathy is at least as likely as not secondary to the strain as the strain developed degenerative changes which in turn caused the radiculopathy.  Radiculopathy is medically known to be caused by degenerative changes affecting the nerves.

The Board notes that there is a difference of opinion among the medical professionals.  In deciding whether the Veteran's neurological symptoms affecting femoral and sciatic nerve roots, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.

However, a more detailed discussion of the specific opinions, credentials of the diagnosticians, and circumstances of opinions in this case would not clarify the matter.  It would merely highlight that there is not a clear, rational basis for the Board to prefer one opinion to another.  Accordingly, the Board finds that the competent medical evidence of record, both for and against a finding that the Veteran has radiculopathy secondary to his service-connected lumbar spine disability is in a state of equipoise.  Accordingly, reasonable doubt is resolved in favor of the Veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence not having been received, the claim for entitlement service connection for a temporary total rating for surgical treatment of chronic lumbar spine disorder requiring convalescence is not reopened.

Entitlement to service connection for radiculopathy affecting femoral and sciatic nerve roots of bilateral lower extremities is granted.  


REMAND

The Board has granted service connection for radiculopathy of the lower extremities herein, which must be assigned an effective date and an initial disability rating by the agency of original jurisdiction (AOJ) which may or may not affect the effective date earlier than June 18, 2013 for the assignment of a 60 percent evaluation for lumbosacral strain with IVDS superimposed on congenital malformation.  As such the Board finds that the assignment of an effective date and an initial disability rating for the Veteran's radiculopathy is inextricably intertwined with the increased rating issue on appeal, and the assignment of an effective date and an initial disability rating must be made prior to the Board adjudicating a decision on the issue of entitlement to an effective date earlier than June 18, 2013 for the assignment of a 60 percent evaluation for lumbosacral strain with IVDS superimposed on congenital malformation.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

After the AOJ assigns an effective date and an initial disability rating for the Veteran's service-connected radiculopathy of the lower extremities, the issue of entitlement to an effective date earlier than June 18, 2013 for the assignment of a 60 percent evaluation for lumbosacral strain with IVDS superimposed on congenital malformation should be reviewed.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


